     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


BILLUPS, INC., an Oregon                      3:20-cv-00891-BR
corporation,
                                              OPINION AND ORDER
          Plaintiff,

v.

AMBASSADOR TECHNOLOGIES, INC.
dba BYPROXIE, a foreign
corporation; HOMETOWN HEART,
a foreign corporation; EAZE
TECHNOLOGIES INC., a foreign
corporation; and HERBAN
INDUSTRIES CA LLC, a foreign
limited liability company,

          Defendants.


NICHOLAS M. M. DRUM
DAYNA J. CHRISTIAN
Immix Law Group PC
600 N.W. Naito Parkway, Suite G
Portland, Oregon 97209
(503) 802-5533

          Attorneys for Plaintiff


1 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 2 of 23




STEVEN C. BERMAN
LYDIA ANDERSON-DANA
Stoll Stoll Berne Lokting & Shlachter P.C.
209 S.W. Oak Street, Suite 500
Portland, OR 97204
(503) 227-1600

PAUL T. LLEWELLYN
EVANGELINE A.Z. BURBIDGE
Amy Kashiwabara
Lewis & Llewellyn LLP
601 Montgomery Street, Suite 2000
San Francisco, CA 94111
(415) 800-0590

          Attorneys for Defendants Hometown Heart and Eaze
          Technologies, Inc.


BROWN, Senior Judge.

     This matter comes before the Court on the Motion (#20) of

Eaze Technologies Inc., and Hometown Heart (HTH) to Dismiss the

First Amended Complaint.     The Court concludes the record is

sufficiently developed, and therefore, oral argument would not be

helpful to resolve these Motions.

     For the reasons that follow, the Court GRANTS the Motion of

HTH and Eaze and DISMISSES Plaintiff’s First Amended Complaint as

to HTH and Eaze for lack of personal jurisdiction without

prejudice.



                               BACKGROUND

     The following facts are taken from Plaintiff’s First Amended

Complaint (FAC) and the parties’ filings related to the Motion to


2 - OPINION AND ORDER
         Case 3:20-cv-00891-BR    Document 42   Filed 02/26/21   Page 3 of 23




Dismiss of HTH and Eaze and are taken as true unless otherwise

noted.

     Plaintiff Billups, Inc., is an Oregon corporation “that

specializes in the placement of certain Out of Home

(OOH) and other media advertising for . . . companies and

advertising agencies.”           FAC at ¶ 1.

     Defendant Ambassador Technologies, Inc. dba ByProxie

(ByProxie) is an advertising agency registered in Delaware and

has its principal place of business in California.                 ByProxie is

not registered with the Oregon Secretary of State to conduct

business in Oregon.

     Defendant Herban Industries CA LLC is a limited liability

company registered and headquartered in California.                  Herban sells

and delivers cannabis provided by Defendant HTH under the brand

names “CaliChill” and “Chill.”           Herban is not registered with the

Oregon Secretary of State to conduct business in Oregon.

     Defendant HTH is a cannabis dispensary registered and

headquartered in California.          At all relevant times HTH sold

cannabis exclusively through Herban’s online platform.                  Until

February 2020 HTH and Herban were jointly owned by DionyMed,

Incorporated,1 a Canadian corporation.

     Defendant Eaze Technologies, Inc., “is a Delaware



     1
       DionyMed is not a party to this action and “is now
insolvent and in receivership.” FAC at ¶ 4.

3 - OPINION AND ORDER
       Case 3:20-cv-00891-BR    Document 42   Filed 02/26/21   Page 4 of 23




corporation operating in California.”           Decl. of David Adams at

¶ 3.

       In April 2019 DionyMed “used HTH and Herban in tandem for

one principal purpose:         to sell and deliver cannabis online in

California.    HTH, as a dispensary in California, would sell the

cannabis, while Herban would provide an online user-facing

platform called Chill or Calichill, whereby users could order the

delivery of HTH’s cannabis.”        FAC at ¶ 9.      Plaintiff alleges at

some point that

            HTH and Herban appointed ByProxie to act as their
            advertising agent. Specifically, HTH and Herban
            appointed ByProxie to arrange and execute an
            advertising campaign, wherein their advertising
            content . . . would be displayed on various OOH
            sites in California and on other media. On
            information and belief, ByProxie was duly
            authorized to sign contracts on behalf of HTH and
            Herban in furtherance of their advertising
            campaign.

FAC at ¶ 10.    Defendants HTH and Eaze dispute these allegations.

       On April 25, May 1, May 20, June 25, June 26, and

September 17, 2019, ByProxie and Billups entered into Media

Authorizations in which ByProxie authorized Plaintiff “to act as

[ByProxie’s] agent in placing out of home advertising with owners

and other applicable parties, entering into contracts and

schedules for placement of OOH on behalf of [ByProxie], and

directing the production and installation of advertising media.”

FAC Exs. A at 8, B at 3, C at 7, D at 8, E at 9, F at 4.                 The

Authorizations noted “[t]he parties acknowledge that [ByProxie]

4 - OPINION AND ORDER
         Case 3:20-cv-00891-BR   Document 42    Filed 02/26/21   Page 5 of 23




may be acting as agent to an advertising customer (Advertiser),

and that if so, Advertiser shall guarantee [ByProxie’s] payment

of all charges, expenses and costs arising out of all contracts

and/or schedules with OOH owners.”             FAC Exs. A at 8, B at 3, C at

7, D at 8, E at 9, F at 4 (emphasis added).

     Plaintiff alleges it “fully performed under” all of the

Authorizations, but ByProxie paid only part of the funds due

under the April 25, May 1, and May 20, 2019, Authorizations and

did not pay any of the funds due under the June 25, June 26, and

September 17, 2019, Authorizations.

     On October 29, 2019, DionyMed was “placed into receivership

in Canada.”      FAC at ¶ 35.     Herban and HTH, however, “continued to

conduct business.”       FAC at ¶ 35.

     In February 2020 DionyMed sold HTH to Eaze, and Herban’s

online user-facing platform “ceased operation.”                  FAC at ¶ 36.

Plaintiff asserts Eaze, “having acquired HTH in 2019,2 has

assumed HTH’s liabilities and, as such, is liable for HTH’s

contractual obligations to Plaintiff.”             FAC at ¶ 37.       “In the

alternative, Eaze’s purchase of HTH’s assets has resulted in

either a consolidation or merger of HTH with Eaze, or a

continuation of HTH’s business.          As such, Eaze is liable for

HTH’s debts under Oregon law.”          FAC at ¶ 38.       Defendants Eaze and


     2
       It appears from the remaining allegations in the First
Amended Complaint that 2019 is a scrivener’s error because Eaze
acquired HTH in February 2020.

5 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21    Page 6 of 23




HTH dispute both of these allegations.

     On June 3, 2020, Plaintiff filed a Complaint in this Court

and brought claims for breach of contract and unjust enrichment

against ByProxie, HTH, and Eaze.

     On September 18, 2020, Plaintiff filed a First Amended

Complaint in which it added Herban as a defendant and attached

the six Media Authorizations at issue.

     On October 19, 2020, Defendants HTH and Eaze filed a Motion

to Dismiss the claims against them in Plaintiff’s First Amended

Complaint on the ground that this Court lacks personal

jurisdiction over HTH and Eaze.

     On December 9, 2020, the Court entered an Order of Default

as to Herban.

     On January 5, 2021, the Court entered an Order of Default as

to ByProxie.



                               STANDARDS

     When "the existence of personal jurisdiction is challenged

and the defendant appears specially to contest its presence in

the jurisdiction, the plaintiff has the burden to come forward

with some evidence to establish jurisdiction."              Dist. Council

No. 16 of Intern. Union of Painters & Allied Trades, Glaziers,

Architectural Metal & Glass Workers, Local 1621 v. B&B Glass,

Inc., 510 F.3d 851, 855 (9th Cir. 2007)(citing Schwarzenegger v.


6 - OPINION AND ORDER
     Case 3:20-cv-00891-BR    Document 42   Filed 02/26/21   Page 7 of 23




Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)).                  "The

court may consider evidence presented in affidavits to assist it

in its determination and may order discovery on the

jurisdictional issues."       Doe v. Unocal Corp., 248 F.3d 915, 922

(9th Cir. 2001)(citing Data Disc, Inc. v. Sys. Tech. Assoc.,

Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)).          If the court makes a

jurisdictional decision based only on pleadings and affidavits

submitted by the parties and does not conduct an evidentiary

hearing, the plaintiff need make only a prima facie showing of

personal jurisdiction.       B&B Glass, 510 F.3d at 855 (citation

omitted).   When determining whether the plaintiff has met the

prima facie showing, the court must assume the truth of

uncontroverted factual allegations in the complaint.              Ochoa v.

J.B. Martin and Sons Farms, Inc., 287 F.3d 1182, 1187 (9th Cir.

2002).   See also In re Boon Glob. Ltd., 923 F.3d 643, 650 (9th

Cir. 2019)(“When the party invoking jurisdiction does not ask for

jurisdictional discovery . . . [the court] must evaluate whether

the pleadings and affidavits establish a prima facie showing of

jurisdictional facts.    Although the party asserting jurisdiction

is required only to establish a prima facie showing of

jurisdictional facts, the standard is not toothless.              The party

asserting jurisdiction cannot simply rest on the bare allegations

of its complaint; however, uncontroverted allegations in the

complaint must be taken as true.”)(quotations omitted)).


7 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 8 of 23




     A court's personal jurisdiction over a particular defendant

is proper either as “general” or “specific” personal

jurisdiction.   “General jurisdiction exists when the defendant's

contacts with the forum state are so ‘continuous and systematic’

as to render the defendant essentially ‘at home’ in that forum.”

Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d

597, 602 (9th Cir. 2018)(citing Daimler AG v. Bauman, 134 S. Ct.

746, 761 (2014)).

      Even if the district court does not have general

jurisdiction over the defendant, the court may have specific

jurisdiction “if the controversy is sufficiently related to or

arose out of the defendants’ contacts with the forum.”             Omeluk v.

Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995).

See also Jine v. OTA Franchise Corp., No. SACV2000769JVSKESX,

2020 WL 7129374, at *4 (C.D. Cal. Sept. 11, 2020)(“A defendant is

subject to specific personal jurisdiction only if a controversy

arises out of or is sufficiently related to the defendant's

contacts with the forum state.”).



                               DISCUSSION

     As noted, HTH and Eaze move to dismiss the claims against

them in Plaintiff’s First Amended Complaint on the ground that

this Court does not have personal jurisdiction over them.

Although it is not entirely clear, it appears from Plaintiff’s


8 - OPINION AND ORDER
      Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 9 of 23




response to the Motion to Dismiss that Plaintiff does not contend

this Court has general jurisdiction over HTH and Eaze but instead

asserts the Court has specific jurisdiction over HTH and Eaze.

I.   Specific Jurisdiction Standards

     “Personal jurisdiction over a nonresident defendant is

tested by a two-part analysis.       First, the exercise of

jurisdiction must satisfy the requirements of the applicable

state long-arm statute.       Second, the exercise of jurisdiction

must comport with federal due process.”         Bauman v.

DaimlerChrysler Corp., 579 F.3d 1088, 1094 (9th Cir. 2009)

(quotations omitted).     “Oregon Rule of Civil Procedure 4(L)

extends jurisdiction to the limits of due process under the

United States Constitution.”       Rubicon Glob. Ventures, Inc. v.

Chongquing Zongshen Grp. Imp./Exp. Corp., 630 F. App'x 655, 657

(9th Cir. 2015).   See also Pac. Reliant Indus., Inc. v. Amerika

Samoa Bank, 901 F.2d 735, 737 (9th Cir. 1990)(“Oregon's long-arm

statute confers jurisdiction to the outer limits of due process

under the United States Constitution.”); J. McIntyre Mach., Ltd.

v. Nicastro, 131 S. Ct. 2780, 2800 n.8 (2011)(“State long-arm

provisions allow the exercise of jurisdiction subject only to a

due process limitation in . . . Oregon.”).

     “The due process analysis, in turn, centers on whether [a

nonresident defendant] has 'certain minimum contacts' with [the

forum state], such that the exercise of jurisdiction ‘does not


9 - OPINION AND ORDER
       Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 10 of 23




offend traditional notions of fair play and substantial

justice.’”     Fiore v. Walden, 688 F.3d 558, 573 (9th Cir. 2012)

(citing Int'l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)).                   See

also Axiom Foods, Inc. v. Acerchem Int'l, Inc., 874 F.3d 1064,

1068 (9th Cir. 2017)(same).

       As noted, a court has specific jurisdiction over a defendant

when “the controversy [was] sufficiently related to or arose out

of the defendants' contacts with the forum.”             Omeluk, 52 F.3d at

270.   The Ninth Circuit applies the following three-part test to

determine whether a district court constitutionally may exercise

specific jurisdiction over a nonresident defendant:

             (1) The non-resident defendant must purposefully
             direct his activities or consummate some
             transaction with the forum or resident thereof; or
             perform some act by which he purposefully avails
             himself of the privilege of conducting activities
             in the forum, thereby invoking the benefits and
             protections of its laws;

             (2) the claim must be one which arises out of or
             relates to the defendant's forum-related
             activities; and

             (3) the exercise of jurisdiction must comport with
             fair play and substantial justice, i.e. it must be
             reasonable.

Freestream Aircraft, 905 F.3d at 603 (quoting Schwarzenegger, 374

F.3d at 802).     This “minimum contacts test ‘ensures that a

defendant will not be haled into a jurisdiction solely as a

result of random, fortuitous, or attenuated contacts.’”

Freestream Aircraft, 905 F.3d at 603 (quoting Burger King Corp.


10 - OPINION AND ORDER
       Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 11 of 23




v. Rudzewicz, 471 U.S. 462, 475 (1985)).

       “‘The plaintiff bears the burden of satisfying the first

two prongs of the test.’”        Axiom Foods, Inc. v. Acerchem Int'l,

Inc., 874 F.3d 1064, 1068–69 (9th Cir. 2017)(quoting

Schwarzenegger, 374 F.3d at 802).        “If the plaintiff fails to

satisfy either of these prongs, personal jurisdiction is not

established in the forum state.”        Schwarzenegger, 374 F.3d at

802.   “If the plaintiff succeeds in satisfying both of the first

two prongs, the burden then shifts to the defendant to ‘present a

compelling case’ that the exercise of jurisdiction would not be

reasonable.”     Schwarzenegger, 374 F.3d at 802 (quoting Burger

King, 471 U.S. at 476–78).        See also Axiom Foods, 874 F.3d at

1068–69 (“If the plaintiff meets [its] burden, ‘the burden then

shifts to the defendant to present a compelling case that the

exercise of jurisdiction would not be reasonable.” (quoting

Burger King, 471 U.S. at 476–78)).

            To evaluate reasonableness, we use a seven-factor
            balancing test that weighs: (1) the extent of the
            defendant’s purposeful interjection into the forum
            state’s affairs; (2) the burden on the defendant
            of defending in the forum; (3) the extent of
            conflict with the sovereignty of the defendant’s
            state; (4) the forum state’s interest in
            adjudicating the dispute; (5) the most efficient
            judicial resolution of the controversy; (6) the
            importance of the forum to the plaintiff’s
            interest in convenient and effective relief; and
            (7) the existence of an alternative forum.

Freestream Aircraft, 905 F.3d at 607 (quotation omitted).



11 - OPINION AND ORDER
       Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 12 of 23




II.    Analysis

       HTH and Eaze move to dismiss the claims against them in

Plaintiff’s First Amended Complaint on the ground that Plaintiff

has not made a sufficient prima facie showing that satisfies the

test for specific jurisdiction.        Plaintiff, in turn, alleges HTH

and Eaze have sufficient contacts with Oregon to establish that

this Court has specific jurisdiction over them.

       As noted, for purposes of determining whether a court has

specific jurisdiction over a defendant, the court must consider

the factors set out in Freestream Aircraft.            When a plaintiff

“fails to satisfy [any] of [the] prongs, personal jurisdiction is

not established in the forum state.” Schwarzenegger, 374 F.3d at

802.

       A.   Purposeful Availment

            “[A] purposeful availment analysis is most often used

in suits sounding in contract.”        Freestream Aircraft, 905 F.3d at

605.   “A showing that a defendant purposefully availed himself of

the privilege of doing business in a forum state typically

consists of evidence of the defendant's actions in the forum,

such as executing or performing a contract there.”               Id.   See also

Burger King, 471 U.S. at 475-76 (A court has specific

jurisdiction over a defendant when “he deliberately engaged in

significant activities within a State or has created continuing

obligations between himself and residents of the forum.”).


12 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 13 of 23




           HTH and Eaze assert they have not had sufficient

contacts with Oregon to satisfy the purposeful-availment prong of

the specific-jurisdiction test because they did not have a

presence in Oregon and did not undertake activities directed at

Oregon.   Specifically, HTH and Eaze point out that Plaintiff does

not allege and is unable to establish that either HTH or Eaze is

an Oregon corporation, is registered to do business in Oregon, is

headquartered in Oregon, or is actually doing business in Oregon.

HTH is a California dispensary registered and headquartered in

California, and Eaze is a Delaware corporation that does business

in California.   David Adams, Eaze’s Vice President of Payments

and Litigation, testifies in his Declaration that HTH is

“licensed only in Oakland and San Francisco [and] could not, and

never did, operate outside of California.”          Adams Decl. at ¶ 6.

Adams also testifies neither Eaze nor HTH entered into any

contract with Plaintiff.     Adams Decl. at ¶¶ 4,7.         The record

reflects the only contact between Oregon and any Defendant are

the Media Authorizations signed by Plaintiff, an Oregon

corporation, and ByProxie, a Delaware corporation with its

principal place of business in California.

           Plaintiff concedes HTH and Eaze did not have direct

contact with Oregon.    Plaintiff, however, asserts its allegations

that “HTH . . . appointed ByProxie to arrange and execute an

advertising campaign”; “[o]n information and belief, ByProxie was


13 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21    Page 14 of 23




duly authorized to sign contracts on behalf of HTH”; and that

ByProxie entered into six Media Authorizations with Plaintiff are

sufficient to establish that HTH, via ByProxie, “availed [itself]

of the privilege of doing business in” Oregon.              Plaintiff also

asserts its allegations that “[o]n information and belief Eaze’s

acquisition of HTH included its . . . liabilities, including the

liability for the media campaigns” or, in the alternative, that

Eaze has “subsequently used HTH’s assets to continue the business

of HTH and, as such, is liable for HTH’s liabilities under the

doctrine of successor liability” are sufficient to establish that

Eaze, through HTH, “availed [itself] of the privilege of doing

business in” Oregon.

          HTH and Eaze point out that Plaintiff does not plead

any facts to support its allegation that HTH appointed ByProxie

to arrange and to execute an advertising campaign or that

ByProxie was authorized to sign contracts on behalf of HTH.

Plaintiff also has not produced any evidence of a contract or

agreement between HTH and ByProxie.        As noted, the Media

Authorizations indicate only that ByProxie “may be acting as

agent to an advertising customer (Advertiser), and that if so,

Advertiser shall guarantee [ByProxie’s] payment of all charges,

expenses and costs arising out of all contracts and/or schedules

with OOH owners.”    FAC Exs. A at 8, B at 3, C at 7, D at 8,

E at 9, F at 4 (emphasis added).      The Media Authorizations do not


14 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 15 of 23




name any entities other than ByProxie and Plaintiff, and they are

not signed by any other party.      In similar circumstances courts

have concluded the plaintiffs did not establish an agency

relationship.   See, e.g., E2 Venture Partners v. RSE Ventures,

No. CV 19-3648 MRW, 2019 WL 6448947, at *3 (C.D. Cal. Sept. 3,

2019)(“The text of the written agreement . . . does not mention

[the party seeking dismissal] as a party or signatory to the

deal,” and the allegations “couched in the shielding information-

and-belief language . . . are far too cursory and vague to

establish an agency relationship that could possibly bind” that

party to the contract.”); North v. Samsung SDI Am., Inc., No.

5:19-cv-05621-EJD, 2020 WL 1984020, at *4 (N.D. Cal. April 27,

2020)(“Plaintiff’s allegations are based entirely on information

and belief and consist of nothing more than boilerplate legal

terms and phrases.    Plaintiff does not allege even a single fact

to support the broad allegations of agency.”); Sass v. Or. Dep’t

of Corr., No. 3:17-cv-00983-JE, 2017 WL 7038414, at *1 (D. Or.

Dec. 12, 2017)(“[C]onclusory allegations, without more, are

insufficient to defeat a motion to dismiss for failure to state a

claim.”).   In addition, courts are not required to accept as true

legal conclusions that are set out as factual allegations.                  See,

e.g., Bullseye Glass Co. v. Brown, 366 F. Supp. 3d 1190, 1194 (D.

Or. 2019)(a court need not “credit the plaintiff’s legal

conclusions that are couched as factual allegations”); Mindlab


15 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 16 of 23




Media, LLC v. LWRC Intern. LLC, No. CV 11-3405 CAS (FEMX), 2012

WL 386695, at *4 (C.D. Cal. Feb. 6, 2012)(disregarding legal

conclusions of agency that are unsupported by facts and granting

motion to dismiss); Malletier v. The Flea Mkt, Inc., No. C 09-

01062 CW, 2009 WL 1625946, at *3 (N.D. Cal. June 10, 2009)

(granting motion to dismiss on the ground that “blanket

assertions [of agency] do not provide Defendant with the

requisite fair notice of the factual grounds on which the claim

rests”).

            In Williams v. Yamaha Motor Company, 851 F.3d 1015 (9th

Cir. 2017), the Ninth Circuit reviewed the sufficiency of agency

allegations in the context of a challenge to the court’s specific

jurisdiction after the Supreme Court’s decision in Daimler AG v.

Bauman.    The Ninth Circuit noted in Williams that when “Daimler

voided our agency approach for imputing contacts for the purpose

of general jurisdiction it left open the question of whether an

agency relationship might justify the exercise of specific

jurisdiction.”    Williams, 851 F.3d at 1023 (citing Daimler, 134

S.Ct. at 759 n.13).    Notwithstanding Daimler, the Ninth Circuit

“assum[ed] . . . some standard of agency continue[d] to be

relevant to the existence of specific jurisdiction.”             Id.    The

Ninth Circuit concluded specific jurisdiction may be based on an

agent's contacts with the forum state only when the “agent act[s]

on the principal's behalf and subject to the principal's


16 - OPINION AND ORDER
       Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 17 of 23




control.”    Williams, 851 F.3d at 1024 (quotations and citations

omitted)(emphasis added).        Specifically, the court pointed out

that

                  [f]undamental tenets of agency theory require that
                  an agent “act on the principal’s behalf and
                  subject to the principal’s control.” Restatement
                  (Third) Of Agency § 1.01 (2006); see also Batzel
                  v. Smith, 333 F.3d 1018, 1035 (9th Cir. 2003)
                  (“Agency requires that the principal maintain
                  control over the agent’s actions”). Accordingly,
                  under any standard for finding an agency
                  relationship, the [principal] must have the right
                  to substantially control its [agent’s] activities.
                  See, e.g., Unocal, 248 F.3d at 926; Murphy v.
                  DirecTV, Inc., 724 F.3d 1218, 1232 (9th Cir.
                  2013).

Williams, 851 F.3d at 1024-25 (emphasis added).               The Ninth

Circuit noted the appellants in Williams “neither allege[d] nor

otherwise show[ed] that [the alleged principal] had the right to

control [the alleged agent’s] activities in any manner at all.”

Id. at 1025.     The Ninth Circuit stated:

                  Appellants do allege that “Defendants . . . were
                  the agents or employees of each other and were
                  acting at all times within the course and scope of
                  such agency and employment . . . and are legally
                  responsible because of their relationship with
                  their co-Defendants.” This is, however, a
                  conclusory legal statement unsupported by any
                  factual assertion regarding YMC’s control over
                  YMUS (or regarding any other aspect of the
                  parent-subsidiary relationship), and we
                  accordingly do not credit it.

Id. at 1025 n.5 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).    The Ninth Circuit concluded “even assuming the validity

of some formulation of agency analysis such that a subsidiary’s


17 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 18 of 23




contacts could be attributed to its parent, Appellants failed to

establish specific jurisdiction over YMC.”          Id. at 1025.

          In Juniper Networks, Incorporated v. Andrade the court

discussed the effect of the Ninth Circuit’s decision in Williams

regarding specific-jurisdiction analysis in the context of an

alleged agency relationship.      In Juniper the plaintiff entered

into a contract with a corporation (HTBase) and several of its

shareholders including HTBase’s founder and Chief Executive

Officer, Bruno Andrade.      No. 20-CV-02360-BLF, 2020 WL 5630023,

at *1 (N.D. Cal. Sept. 21, 2020).      Eventually the plaintiff

brought an action for breach of contract against five of the

shareholders, including Andrade, based on alleged

misrepresentations by Andrade.      Four of the defendants (foreign

defendants) moved to dismiss the plaintiff’s claim against them

based on lack of personal jurisdiction.         Specifically, the

foreign defendants asserted the court did not have general

jurisdiction over them because they

                do not own property or bank accounts in
                California, do not pay taxes in California, are
                not licensed or registered to do business in
                California, have no employees in California, do
                not travel to California for business, and do not
                have regular contacts with California or
                California residents as part of their normal
                business operations.

Id., at *3.   The foreign defendants also asserted the court did

not have specific jurisdiction over them because “they did not

have communications or other dealings directly with [the

18 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 19 of 23




plaintiff] or any of its representatives in the United States in

connection with the HTBase acquisition, and . . . they executed

the [contract] in Canada . . . and Brazil.”          Id., at *4.      The

plaintiff conceded the court did not have general jurisdiction

over the foreign defendants, but the plaintiff asserted the court

had specific jurisdiction because the foreign defendants

“purposefully availed themselves of the privilege of doing

business in California through Andrade, asserting that Andrade

acted as the Foreign Defendants’ agent both before and after

execution of the [contract].”      Id.     “Under [its] agency theory,

[the plaintiff] contend[ed] . . . Andrade's contacts with

California may be imputed to the Foreign Defendants.”              Id.      The

court noted it was “not persuaded that the [contract’s]

designation of Andrade as the Vendors’ Representative satisfies

the Williams requirements for agency” when the plaintiff pled

only that

                Defendants, and each of them, were partners, joint
                venturers, agents, employees, alter egos, and/or
                representatives of each other in doing the things
                herein alleged and, in doing so, were acting
                within the scope of their respective authorities
                as agents, employees, and representatives, and are
                jointly and severally liable to [the plaintiff]
                . . . [and] [t]his Court also has jurisdiction
                over all Defendants because, upon information and
                belief, they engaged in intentional conduct,
                either directly or through agents, directed at
                [the plaintiff] that caused harm to [the
                plaintiff] in California.

Id., at *5.   The court noted “the [contract] certainly


19 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 20 of 23




establishes . . . Andrade acted on the Vendors’ behalf in his

role as Vendors’ Representative, [however,] it does not establish

that Andrade was subject to the Vendors’ control.”             Id., at *6.

The court concluded “[a]bsent some evidence that the Vendors

. . . exercise[d] control over the manner in which Andrade

fulfilled his obligations as Vendors’ Representative, . . . [the

plaintiff] has not demonstrated . . . Andrade's contacts with

California may be imputed to the Foreign Defendants.”              Id.      The

court, therefore, concluded the plaintiff “failed to meet its

burden of showing that the Foreign Defendants purposefully

availed themselves of the privilege of doing business in” the

forum state.     Id.

             Unlike the plaintiff in Williams, Plaintiff here fails

to allege any facts to support its allegation that ByProxie was

HTH’s agent or that ByProxie was authorized to bind HTH to a

contract.    Plaintiff does not plead facts to support its

allegation that ByProxie acted on HTH’s behalf.             In addition,

like the plaintiffs in Juniper and Williams, Plaintiff here has

not pled HTH had a right to control ByProxie’s actions.

Plaintiff also fails to plead facts to support its allegation

that Eaze assumed HTH’s liabilities or would be liable as HTH’s

successor.    The Court, therefore, concludes Plaintiff’s

allegations that ByProxie acted as HTH’s agent are insufficient

to plead purposeful availment by HTH or Eaze because Plaintiff


20 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 21 of 23




has not pled any facts on which the Court could find HTH and, in

turn, Eaze could be liable to Plaintiff as agents, guarantors, or

parties to Plaintiff’s Media Agreements with ByProxie.              See Drury

v. Assisted Living Concepts, Inc., 245 Or. App. 217, 224 (2011)

(“[E]ven when, unlike here, a third party is the subject of a

contract and explicitly benefits from it, there must still be a

manifested assent to be bound by the agreement because to hold

otherwise is to allow contracting parties to alter the rights of

a third party . . . without regard for whether the third party

deems that consideration to be an adequate exchange for the

contractual obligations.”)(quotations omitted)).

     B.    Arising Out Of or Relating to Defendants’ Forum
           Contacts

            “Under the second prong of [the specific] jurisdiction

analysis, the plaintiff's claim must be one which arises out of

or relates to the defendant's forum-related activities.”              Menken

v. Emm, 503 F.3d 1050, 1058 (9th Cir. 2007).          When “determining

whether [a plaintiff’s] claims arise out of [a defendant’s]

forum-related conduct, the Ninth Circuit follows the ‘but for’

test.”    Id. (citation omitted).    Thus, Plaintiff here “must show

[it] would not have suffered an injury ‘but for’ [HTH and Eaze’s]

forum-related conduct.”      Id.   As noted, Plaintiff does not

identify any activity of HTH or Eaze in Oregon that gave rise to

Plaintiff’s alleged injury.

            Accordingly, the Court concludes on this record that

21 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 22 of 23




Plaintiff’s claims against HTH and Eaze do not arise out of nor

are they related to any activity between Plaintiff and HTH or

Eaze in Oregon.

     C.   Reasonable and Fair to Assert Jurisdiction.

          Because the Court concludes Plaintiff has not met its

burden as to either of the first two factors required to

establish specific jurisdiction over HTH and Eaze, the Court need

not address the third factor.      See, e.g., Schwarzenegger, 374

F.3d at 802 (“If the plaintiff fails to satisfy either of the[]

[first two] prongs, personal jurisdiction is not established in

the forum state.”).



                               CONCLUSION

     For these reasons, the Court GRANTS the Motion (#20) of Eaze

Technologies Inc. and Hometown Heart to Dismiss Plaintiff’s First

Amended Complaint and DISMISSES Plaintiff’s First Amended

Complaint as to HTH and Eaze without prejudice.

     The Court GRANTS Plaintiff leave to file a Second Amended

Complaint no later than March 25, 2021, to amend its agency

assertions consistent with this Opinion and Order to the extent

that Plaintiff is able to do so.      If Plaintiff does not file a

Second Amended Complaint by March 25, 2021, this matter will

proceed on Plaintiff’s First Amended Complaint only as to



22 - OPINION AND ORDER
     Case 3:20-cv-00891-BR   Document 42   Filed 02/26/21   Page 23 of 23




Defendants ByProxie and Herban.

     IT IS SO ORDERED.

     DATED this 26th day of February, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




23 - OPINION AND ORDER
